Exhibit 10.41

MANAGEMENT UNIT SUBSCRIPTION AGREEMENT

(Class A-2 Units)

THIS MANAGEMENT UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) by and between BP
Healthcare Holdings LLC, a Delaware limited liability company (the “Company”),
and the individual named on the Executive Master Signature Page hereto
(“Executive”) is made as of the date set forth on such Executive Master
Signature Page.

WHEREAS, on the terms and subject to the conditions hereof, Executive desires to
subscribe for and acquire from the Company, and the Company desires to issue and
provide to Executive, the Company’s Class A-2 Units (the “Units”), in each case
in the amount set forth on Executive’s Master Signature Page, as hereinafter set
forth; and

WHEREAS, this Agreement is one of several agreements being entered into by the
Company or its Affiliates with certain persons who are or will be key employees
or advisors of the Company or one or more Subsidiaries (collectively with
Executive, the “Management Investors”) as part of a management equity purchase
plan designed to comply with Regulation D or Rule 701, as applicable,
promulgated under the Securities Act (as defined below);

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein,
the parties hereto agree as follows:

 

1. Definitions.

1.1 Affiliate. An “Affiliate” of, or Person “Affiliated” with, a specified
Person shall mean a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

1.2 Agreement. The term “Agreement” shall have the meaning set forth in the
preface.

1.3 Blackstone. The term “Blackstone” means Blackstone Capital Partners V L.P.
and its Affiliates.

1.4 Board. The “Board” shall mean the Company’s Board of Directors.

1.5 Cause. The term “Cause” shall mean (A) Executive’s willful and continued
failure to substantially perform Executive’s duties to the Company or any of its
Subsidiaries or Affiliates (other than as a result of total or partial
incapacity due to physical or mental illness or as a result of Executive
resigning as Chief Executive Officer of Apria) which failure has continued for a
period of at least 20 days following delivery to Executive of written demand by
the Company or any of its Subsidiaries or Affiliates specifying the manner in
which Executive has willfully failed to so perform; (B) Advisor’s engagement in
fraud or willful dishonesty (other than dishonesty that has no material
detrimental impact on the reputation or business of the Company and its
Affiliates); (C) any act on the part of Executive that constitutes a felony
(other than traffic offenses), or its equivalent under applicable non-U.S. law
(provided that if Executive’s employment is terminated for “Cause” as a result
of any such act, but is not



--------------------------------------------------------------------------------

convicted in respect of, and does not plead guilty or nolo contendere to, the
applicable conduct before a court of competent jurisdiction, then the Company
shall have the burden of establishing by clear and convincing evidence that such
conduct occurred and could reasonably be expected to have a material detrimental
impact on the reputation or business of the Company and its Affiliates (and the
failure to so satisfy such burden shall result in the termination of Executive’s
employment being without Cause) or (D) Executive’s material breach of the
provisions of Appendix A hereto; provided, further, that “Cause” shall cease to
exist for an event on the 90th day following the later of its occurrence or the
knowledge thereof by a majority of the Board, unless the Company or any of its
Subsidiaries or Affiliates has given Executive written notice thereof prior to
such date. A termination of Executive shall not be deemed with Cause unless and
until there shall have been delivered to Executive a copy of a finding duly
approved by a majority of the entire membership of the Board (not including
Executive), concluding that, in the good faith opinion of such majority,
Executive has engaged in the conduct described in one or more of the clauses
above, specifying the particulars thereof in reasonable detail and demonstrating
that no cure by Executive was effected following giving Executive 20 days to
cure the negative impact of such conduct after written notice by the Company or
any of its Subsidiaries or Affiliates to Executive of such conduct, or, in the
Board’s good faith reasonable judgment, no cure was possible.

1.6 Closing. The term “Closing” shall have the meaning set forth in Section 2.2.

1.7 Closing Date. The term “Closing Date” shall have the meaning set forth in
Section 2.2.

1.8 Company. The term “Company” shall have the meaning set forth in the preface.

1.9 Cost. The term “Cost” shall mean the price per Unit paid by Executive as
proportionately adjusted for all subsequent distributions of Units and other
recapitalizations and less the amount of any distributions (excluding tax
distributions) made with respect to the Units pursuant to the Company’s
organizational documents; provided that “Cost” may not be less than zero.

1.10 Employee and Employment. The term “employee” shall mean, without any
inference as to negate Executive’s status as a member of the Company for all
purposes hereunder (subject to the terms hereof) and for federal and other tax
purposes, any employee (as defined in accordance with the regulations and
revenue rulings then applicable under Section 3401(c) of the Internal Revenue
Code of 1986, as amended) of the Company or any of its Subsidiaries, and the
term “employment” shall include service as a part- or full-time employee or
advisor or board member to the Company or any of its Subsidiaries.

1.11 Executive. The term “Executive” shall have the meaning set forth in the
preface.

1.12 Executive’s Group. The term “Executive’s Group” shall have the meaning set
forth in Section 4.1(a).

1.13 Fair Market Value. The term “Fair Market Value” used in connection with the
value of Units shall mean (a) if there is a public market for the equity of the
Company, Holdings or Apria on the applicable date, the value for the Units shall
be implied by the average of the

 

2



--------------------------------------------------------------------------------

high and low closing bid prices of such equity during the last 10 trading days
on the stock exchange on which the equity is principally trading or (b) if there
is no public market for the equity on such date, the value for the Units shall
be determined in good faith by the Board after consultation with Executive and
the Chief Executive Officer and Chief Financial Officer of Apria, in either case
assuming, for purposes of determining Fair Market Value, application of the
distribution and dissolution provisions contained in Sections 4.4 and 5.2(b) of
the LLC Agreement; provided, however, if such Fair Market Value determination
occurs more than three months removed from the most recent third-party valuation
with respect to such equity, the Board shall be required to obtain a current
valuation from a nationally recognized third-party valuation firm selected by
the Board and reasonably acceptable to Executive prior to making such
determination of Fair Market Value (unless Executive and the Board can mutually
agree on Fair Market Value prior to such determination).

1.14 Financing Default. The term “Financing Default” shall mean an event which
would constitute (or with notice or lapse of time or both would constitute) an
event of default under any of the financing documents of the Company or its
Affiliates from time to time (collectively, the “Financing Agreements”).

1.15 LLC Agreement. The term “LLC Agreement” shall have the meaning set forth in
the Securityholders Agreement.

1.16 Management Investors. The term “Management Investors” shall have the
meaning set forth in the preface.

1.17 Merger Agreement. The term “Merger Agreement” shall mean the Agreement and
Plan of Merger by and among Apria Healthcare Group Inc., a Delaware corporation
(“Apria”), Sky Acquisition LLC, a Delaware limited liability company
(“Holdings”), and Sky Merger Sub Corporation, a Delaware corporation, dated as
of June 18, 2008.

1.18 Permitted Transferee. The term “Permitted Transferee” means any Person to
whom Executive transfers Units in accordance with the Securityholders Agreement
(other than the Sponsor and the Company and their respective Affiliates and
except for transfers pursuant to a Public Offering).

1.19 Person. The term “Person” shall mean any individual, corporation,
partnership, limited liability company, trust, joint stock company, business
trust, unincorporated association, joint venture, governmental authority or
other entity of any nature whatsoever.

1.20 Public Offering. The term “Public Offering” shall have the meaning set
forth in the Securityholders Agreement.

1.21 Purchase Price. The term “Purchase Price” shall have the meaning set forth
in Section 2.1.

1.22 Securities Act. The term “Securities Act” shall mean the Securities Act of
1933, as amended, and all rules and regulations promulgated thereunder, as the
same may be amended from time to time.

 

3



--------------------------------------------------------------------------------

1.23 Securityholders Agreement. The term “Securityholders Agreement” shall mean
the Securityholders Agreement dated as of the date hereof among the Sponsor, one
or more Management Investors and the Company, as it may be amended or
supplemented thereafter from time to time.

1.24 Sponsor. The term “Sponsor” means Blackstone.

1.25 Subsidiary. The term “Subsidiary” means any corporation, limited liability
company, partnership or other entity with respect to which another specified
entity has the power to vote or direct the voting of sufficient securities to
elect directors (or comparable authorized persons of such entity) having a
majority of the voting power of the board of directors (or comparable governing
body) of such entity.

1.26 Termination Date. The term “Termination Date” means the date upon which
Executive’s employment with the Company and its Subsidiaries is terminated.

 

2. Subscription for and Purchase of Units.

2.1 Purchase of Units. Pursuant to the terms and subject to the conditions set
forth in this Agreement, Executive hereby subscribes for and agrees to purchase,
and the Company hereby agrees to issue and sell to Executive, on the Closing
Date, the number of Units set forth on Executive’s Master Signature Page in
exchange for a payment specified on Executive’s Master Signature Page (the
“Purchase Price”).

2.2 The Closing. The closing (the “Closing”) of the acquisition of Units
hereunder shall take place one business day following the date hereof. At the
Closing, Executive shall deliver to the Company the Purchase Price, payable by
delivery of the amount in cash set forth on Executive’s Master Signature Page,
by wire transfer in immediately available funds. The date of the Closing shall
be the “Closing Date”.

2.3 Closing Conditions. Notwithstanding anything in this Agreement to the
contrary, the Company shall be under no obligation to issue and sell to
Executive any Units unless (i) Executive is an employee of, or consultant to,
the Company or one of its Subsidiaries on the Closing Date; (ii) the
representations of Executive contained in Section 3 hereof are true and correct
in all material respects as of the Closing Date and (iii) Executive is not in
breach of any agreement, obligation or covenant herein required to be performed
or observed by Executive on or prior to the Closing Date.

 

3. Investment Representations and Covenants of Executive and Representations of
the Company.

3.1 Units Unregistered. Executive acknowledges and represents that Executive has
been advised by the Company that:

(a) the offer and sale of the Units have not been registered under the
Securities Act;

 

4



--------------------------------------------------------------------------------

(b) the Units must be held indefinitely and Executive must continue to bear the
economic risk of the investment in the Units unless the offer and sale of such
Units are subsequently registered under the Securities Act and all applicable
state securities laws or an exemption from such registration is available (or as
otherwise provided in the Securityholders Agreement);

(c) there is no established market for the Units and it is not anticipated that
there will be any public market for the Units in the foreseeable future;

(d) a restrictive legend in the form set forth below and the legends set forth
in Section 7.3(a) and (b) of the Securityholders Agreement shall be placed on
the certificates, if any, representing the Units:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND OTHER PROVISIONS SET FORTH IN A MANAGEMENT UNITS
SUBSCRIPTION AGREEMENT WITH THE ISSUER, AS AMENDED AND MODIFIED FROM TIME TO
TIME, A COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE ISSUER’S
PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE”; and

(e) a notation shall be made in the appropriate records of the Company
indicating that the Units are subject to restrictions on transfer and, if the
Company should at some time in the future engage the services of a securities
transfer agent, appropriate stop-transfer instructions will be issued to such
transfer agent with respect to the Units.

3.2 Additional Investment Representations . Executive represents and warrants
that:

(a) Executive’s financial situation is such that Executive can afford to bear
the economic risk of holding the Units for an indefinite period of time, has
adequate means for providing for Executive’s current needs and personal
contingencies, and can afford to suffer a complete loss of Executive’s
investment in the Units;

(b) Executive’s knowledge and experience in financial and business matters are
such that Executive is capable of evaluating the merits and risks of the
investment in the Units;

(c) Executive understands that the Units are a speculative investment which
involves a high degree of risk of loss of Executive’s investment therein, there
are substantial restrictions on the transferability of the Units and, on the
Closing Date and for an indefinite period following the Closing, there will be
no public market for the Units and, accordingly, it may not be possible for
Executive to liquidate Executive’s investment in case of emergency, if at all;

(d) the terms of this Agreement provide that if under certain circumstances
Executive ceases to be an employee of the Company or its Subsidiaries, the
Company and its Affiliates may have the right to repurchase the Units at a price
which may, under certain circumstances, be less than the Fair Market Value
thereof;

 

5



--------------------------------------------------------------------------------

(e) Executive understands and has taken cognizance of all the risk factors
related to the purchase of the Units and, other than as set forth in this
Agreement, no representations or warranties have been made to Executive or
Executive’s representatives concerning the Units or the Company or their
prospects or other matters;

(f) Executive has been given the opportunity to examine all documents and to ask
questions of, and to receive answers from, the Company and its representatives
concerning the Company and its Subsidiaries, the Securityholders Agreement, the
Company’s organizational documents and the terms and conditions of the purchase
of the Units and to obtain any additional information which Executive deems
necessary;

(g) all information which Executive has provided to the Company and the
Company’s representatives concerning Executive and Executive’s financial
position is complete and correct in all material respects as of the date of this
Agreement; and

(h) Executive is or is not an “accredited investor” within the meaning of Rule
501(a) under the Securities Act, as indicated on Executive’s Master Signature
Page.

3.3 Other Representations. Executive acknowledges that Blackstone and its
Affiliates may, from time to time, provide services to the Company and its
Affiliates for which a fee will be paid by the Company or its Affiliates,
including an annual monitoring/advisory fee.

3.4 Representations and Warranties of the Company.

(a) Organization. The Company (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (ii) has the requisite power and authority to own or lease and operate its
assets and carry on its business.

(b) Authorization. The Company (or its Affiliate party thereto) has the
requisite power and authority to enter into this Agreement, the LLC Agreement,
the Employment Agreement dated as of the date hereof between Executive, the
Company, Holdings and Apria (the “Employment Agreement”) and the Securityholders
Agreement (together, the “Transaction Documents”). The execution, delivery and
performance by the Company of this Agreement and each of the other Transaction
Documents and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company.

(c) Due Issuance and Authorization of Units. The Units being issued pursuant to
this Agreement have been duly authorized and upon issuance in accordance with
the terms of this Agreement, will be duly authorized, validly issued, fully paid
and nonassessable (to the extent such concepts are legally applicable to
membership interests in a Delaware limited liability company).

 

4. Certain Sales and Forfeitures Upon Termination of Employment; Variations to
Securityholders Agreement.

 

6



--------------------------------------------------------------------------------

4.1 Put Option.

(a) Prior to the occurrence of the initial Public Offering, if Executive’s
employment with the Company and its Subsidiaries terminates due to the death of
Executive, Executive and Executive’s Permitted Transferees (hereinafter
sometimes collectively referred to as “Executive’s Group”) shall have the right,
subject to the provisions of Section 5 hereof, for 180 days following the
Termination Date, to sell to the Company (the “Put Right”), and the Company
shall be required to purchase (subject to the provisions of Section 5 hereof),
on one occasion from each member of Executive’s Group, all (but not less than
all) of the number of Units then held by Executive’s Group that equals all Units
collectively held by Executive’s Group at a price per Unit equal to the Fair
Market Value of such Units (measured as of the date that the relevant election
to purchase such Units is delivered (the “Valuation Date”)). In order to
exercise its rights with respect to the Units pursuant to this Section 4.1(a),
Executive’s Group shall also be required to simultaneously exercise any similar
rights it may have with respect to any other units of the Company held by
Executive’s Group in accordance with the terms of the agreements pursuant to
which such other units were acquired from the Company.

(b) If Executive’s Group desires to exercise the Put Right, the members of
Executive’s Group shall send one written notice to the Company setting forth
such members’ intention to collectively sell all of their Units pursuant to
Section 4.1(a), which notice shall include the signature of each member of
Executive’s Group. Subject to the provisions of Section 5.1, the closing of the
purchase shall take place at the principal office of the Company on a date
specified by the Company no later than the 30th day after the giving of such
notice.

4.2 Call Options.

(a) If Executive’s employment with the Company and its Subsidiaries is
terminated (1) by the Company or any of its Subsidiaries with Cause (or by
Executive when grounds exist for a termination by the Company or any of its
Subsidiaries with Cause; provided that the Company has delivered written notice
to Executive, within 90 days of the date Executive’s employment with the Company
or any of its Subsidiaries has terminated, that the Company or any of its
Subsidiaries believe grounds for Cause exist) or (2) due to the death of
Executive, then the Company shall have the right, in either case, for 90 days
following the Termination Date to purchase (the “Call Option”), and each member
of Executive’s Group shall be required to sell to the Company, all Units then
held by such member of Executive’s Group at a price per Unit equal to the
applicable purchase price determined as follows:

(i) Termination with Cause. If Executive’s employment with the Company and its
Subsidiaries is terminated by the Company or any of its Subsidiaries with Cause
(or by Executive when grounds exist for a termination by the Company or any of
its Subsidiaries with Cause), the purchase price per Unit will be the lesser of
(A) Fair Market Value thereof (measured as of the Valuation Date) and (B) Cost;
and

(ii) Death. If Executive’s employment with the Company and its Subsidiaries is
terminated due to the death of Executive, the purchase price per Unit will be
the Fair Market Value thereof (measured as of the Valuation Date).

 

7



--------------------------------------------------------------------------------

The Call Option shall expire upon the occurrence of a Public Offering.

(b) If the Company desires to exercise its Call Option pursuant to this
Section 4.2, the Company shall send written notice to each member of Executive’s
Group of its intention to purchase Units, specifying the number of Units to be
purchased (the “Call Notice”). Subject to the provisions of Section 5, the
closing of the purchase shall take place at the principal office of the Company
on a date specified by the Company no later than the 30th day after the giving
of the Call Notice.

(c) Notwithstanding the foregoing, if the Company elects not to exercise its
Call Option pursuant to this Section 4.2, the Sponsor may elect to purchase such
Units on the same terms and conditions set forth in this Section 4.2 by
providing written notice to each member of Executive’s Group of its intention to
purchase Units.

4.3 Obligation to Sell Several. If there is more than one member of Executive’s
Group, the failure of any one member thereof to perform its obligations
hereunder shall not excuse or affect the obligations of any other member
thereof, and the closing of the purchases from such other members by the Company
shall not excuse, or constitute a waiver of its rights against, the defaulting
member.

 

5. Certain Limitations on the Company’s Obligations to Purchase Units.

5.1 Prohibition of Purchases. Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to purchase any Units at any time
pursuant to Section 4, regardless of whether it has delivered a notice of its
election to purchase any such Units, to the extent that the purchase of such
Units or the payment to the Company or one of its Subsidiaries of a cash
dividend or distribution by a Subsidiary of the Company that is necessary to
fund such purchase (together with any other purchases of Units pursuant to
Section 4 or pursuant to similar provisions in agreements with other employees
of the Company and its Subsidiaries of which the Company has at such time been
given or has given notice and together with cash dividends and distributions
necessary to fund such other purchases) would result in a violation of any law,
statute, rule, regulation, policy, order, writ, injunction, decree or judgment
promulgated or entered by any federal, state, local or foreign court or
governmental authority applicable to the Company or any of its Subsidiaries or
any of its or their property. The Company shall, within fifteen days of learning
of any such fact, so notify the members of Executive’s Group that it is not
obligated to purchase Units hereunder.

5.2 Payment for Units. If at any time the Company elects or is required to
purchase any Units pursuant to Section 4, the Company shall pay the purchase
price for the Units it purchases (i) first, by the cancellation of any
indebtedness, if any, owing from Executive to the Company or any of its
Subsidiaries (which indebtedness shall be applied pro rata against the proceeds
receivable by each member of Executive’s Group receiving consideration in such
repurchase) and (ii) then, by the Company’s delivery of a check or wire transfer
of immediately available funds for the remainder of the purchase price, if any,
against delivery of the certificates or other instruments, if any, representing
the Units so purchased, duly endorsed; provided that if (x) any of the
conditions set forth in Section 5.1 exists or (y) such purchase of Units would
result in a Financing Default, in each case which prohibits such cash payment
(either directly or indirectly

 

8



--------------------------------------------------------------------------------

as a result of the prohibition of a related cash dividend or distribution) (each
a “Cash Payment Restriction”), the portion of the cash payment so prohibited may
be made with respect to the exercise of any Put Right, to the extent such
payment is not prohibited, by the Company’s delivery of a junior subordinated
promissory note (which shall be subordinated and subject in right of payment to
the prior payment of any debt outstanding under the senior Financing Agreements
and any modifications, renewals, extensions, replacements and refunding of all
such indebtedness provided that no dividends, distributions or payments shall be
made with respect to the Company’s Class A units prior to payment in full of the
Junior Subordinated Note (as defined) of the Company (a “Junior Subordinated
Note”) in a principal amount equal to the balance of the purchase price, payable
within ten days after the Cash Payment Restriction no longer exists, and bearing
interest payable (and compounded to the extent not so paid) as of the last day
of each year at the interest rate payable under the senior financing credit
facilities of the Company or its Subsidiaries (as applicable) from time to time,
and all such accrued and unpaid interest payable on the date of the payment of
principal (or, if applicable, the last installment of principal), with payments
to be applied in the order of: (A) first to any enforcement costs incurred by
Executive or Executive’s Group, (B) second to interest and (C) third to
principal (provided that the applicable member of Executive’s Group may reject
(by delivery of a written notice at the closing of the purchase and sale) the
delivery of a Junior Subordinated Note as the purchase price in the case of
Section 4.1(a), in which case the Put Right shall be extended until the 90th day
following delivery of written notice from the Company to Executive’s Group that
the Cash Payment Restriction has lapsed, unless the Company agrees to arrange
for alternative payment of the applicable purchase price in cash). In the event
that a Cash Payment Restriction exists as a result of a Financing Default and
the Company or its Subsidiaries is refinancing, modifying, reviewing, extending,
replacing or refunding the indebtedness that resulted in the Financing Default
then the Company shall use commercially reasonable efforts to cause such
refinanced, modified, reviewed, extended, replaced or refunded indebtedness not
to include any terms that would result in a Financing Default with respect to
the payment for the Units as contemplated herein. The Company shall have the
right set forth in clause (i) of the first sentence of this Section 5.2 whether
or not the member of Executive’s Group selling such Units is an obligor of the
Company. The principal of, and accrued interest on, any such Junior Subordinated
Note may be prepaid in whole or in part at any time at the option of the
Company. To the extent that the Company is prohibited from paying accrued
interest, that is required to be paid on any Junior Subordinated Note prior to
maturity, due to the existence of any Cash Payment Restriction, such interest
shall be cumulated, compounded calendar quarterly, and accrued until and to the
extent that such Cash Payment Restriction no longer exists, at which time such
accrued interest shall be immediately paid. Notwithstanding any other provision
in this Agreement, the Company may elect to pay the purchase price hereunder in
shares or other equity securities of one of its direct or indirect Subsidiaries
with a fair market value equal to the applicable purchase price, provided that
such Subsidiary promptly repurchases such shares or other equity securities for
cash equal to the applicable purchase price or a Junior Subordinated Note (if
otherwise permissible hereunder) with a principal amount equal to the applicable
purchase price.

6.      Competitive Activity. Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees, in his capacity as an investor and equityholder in the
Company and its Affiliates, to the provisions of Appendix A to this Agreement.

 

9



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Transfers. Prior to the transfer of Units to a Permitted Transferee,
Executive shall deliver to the Company a written agreement of the proposed
transferee (a) evidencing such Person’s undertaking to be bound by the terms of
this Agreement and (b) acknowledging that the Units transferred to such Person
will continue to be Units for purposes of this Agreement in the hands of such
Person. Any transfer or attempted transfer of Units in violation of any
provision of this Agreement or the Securityholders Agreement shall be void, and
the Company shall not record such transfer on its books or treat any purported
transferee of such Units as the owner of such Units for any purpose.

7.2 Recapitalizations, Exchanges, Etc., Affecting Units. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
Units, to any and all securities of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or in substitution of the
Units, by reason of any dividend payable in Units, issuance of Units,
combination, recapitalization, reclassification, merger, consolidation or
otherwise.

7.3 Executive’s Employment by the Company. Nothing contained in this Agreement
shall be deemed to obligate the Company or any Subsidiary of the Company to
employ Executive in any capacity whatsoever or to prohibit or restrict the
Company (or any such Subsidiary) from terminating the employment of Executive at
any time or for any reason whatsoever, with or without Cause.

7.4 Cooperation. Executive agrees to cooperate with the Company in taking action
reasonably necessary to consummate the transactions contemplated by this
Agreement.

7.5 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that no Transferee
shall derive any rights under this Agreement unless and until such Transferee
has executed and delivered to the Company a valid undertaking and becomes bound
by the terms of this Agreement; and provided further that the Sponsor is a third
party beneficiary of this Agreement and shall have the right to enforce the
provisions hereof.

7.6 Amendment; Waiver. This Agreement may be amended only by a written
instrument signed by the parties hereto. No waiver by any party hereto of any of
the provisions hereof shall be effective unless set forth in a writing executed
by the party so waiving.

7.7 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein. Any suit, action or
proceeding with respect to this Agreement, or any judgment entered by any court
in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of New York or the State of Delaware, and each of the
Company and the members of Executive’s Group hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment. Each of the members of Executive’s Group and the Company hereby
irrevocably waives (i) any objections

 

10



--------------------------------------------------------------------------------

which it may now or hereafter have to the laying of the venue of any suit,
action or proceeding arising out of or relating to this Agreement brought in any
court of competent jurisdiction in the State of Delaware or the State of New
York, (ii) any claim that any such suit, action or proceeding brought in any
such court has been brought in any inconvenient forum and (iii) any right to a
jury trial.

7.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered by hand or overnight
courier or three postal delivery days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below in this Agreement, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

(a) If to the Company:

BP Healthcare Holdings LLC

345 Park Avenue

New York, NY 10154

Attention: Neil P. Simpkins

with a copy (which shall not constitute notice) to:

The Blackstone Group

345 Park Avenue

New York, NY 10154

Attention: Neil P. Simpkins

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Attention: Gregory T. Grogan

If to Executive:

Norman C. Payson

NCP, Inc., Suite 3

8 Centre Street

Concord, NH 03301

with a copy to:

Skadden Arps Slate Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention:         Paul T. Schnell

                          Neil P. Stronski

7.9 Integration. This Agreement and the documents referred to herein (including
referred to in the Executive Master Signature Page) or delivered pursuant hereto
which form a

 

11



--------------------------------------------------------------------------------

part hereof contain the entire understanding of the parties with respect to the
subject matter hereof and thereof. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein and
therein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

7.10 Counterparts. This Agreement may be executed in separate counterparts, and
by different parties on separate counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

7.11 Injunctive Relief. The Company, Executive and Executive’s Permitted
Transferees each acknowledges and agrees that a violation of any of the terms of
this Agreement will cause the Company, Executive or Executive’s Permitted
Transferees, as the case may be, irreparable injury for which adequate remedy at
law is not available. Accordingly, it is agreed that the Company, Executive or
Executive’s Permitted Transferees may seek an injunction, restraining order or
other equitable relief to prevent breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in any court of
competent jurisdiction in the United States or any state thereof, in addition to
any other remedy to which it may be entitled at law or equity.

7.12 Rights Cumulative; Waiver. The rights and remedies of Executive and the
Company under this Agreement shall be cumulative and not exclusive of any rights
or remedies which either would otherwise have hereunder or at law or in equity
or by statute, and no failure or delay by either party in exercising any right
or remedy shall impair any such right or remedy or operate as a waiver of such
right or remedy, nor shall any single or partial exercise of any power or right
preclude such party’s other or further exercise or the exercise of any other
power or right. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by either party to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

*    *    *    *    *

 

12



--------------------------------------------------------------------------------

*    *    *    *    *

 

This Subscription Agreement between the Company and the Executive named on the
Executive Master Signature Page hereto is dated and executed as of the date set
forth on such Executive Master Signature Page.

 

*    *    *    *    *



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

 

  1. Non-Compete; Non-Solicit.

(a) For the purposes of this Appendix A, any reference to the “Company” shall
mean the Company and its Subsidiaries, collectively. In view of the fact that
Executive’s work for the Company brings Executive into close contact with many
confidential affairs of the Company not readily available to the public, and
plans for further developments, Executive agrees:

(i) to keep and retain in the strictest confidence all confidential matters of
the Company, including, without limitation, “know how,” trade secrets, customer
lists, pricing policies, operational methods, technical processes, formulae,
inventions and research projects, and other business affairs of the Company,
learned by Executive heretofore or hereafter, and not to disclose them to anyone
outside of the Company or its representatives, agents or advisors, either during
or after Executive’s employment with the Company, except as required by
applicable law, in the course of performing Executive’s duties hereunder or with
the Company’s express consent; and

(ii) to deliver promptly to the Company on termination of Executive’s employment
by the Company, or at any time the Company may so request, all memoranda, notes,
records, reports, manuals, drawings, blueprints and other documents (and all
copies thereof) relating to the Company’s business and all property associated
therewith, which Executive may then possess or have under Executive’s control;

provided that the foregoing shall not apply to information that was or becomes
generally available to the public prior to, and other than as a result of,
disclosure by Executive.

(b) During the period of Executive’s employment and, following termination of
such employment for any reason, for 12 months following the date of such
termination, (i) Executive shall not, directly or indirectly, enter the employ
of, or render any services to, any person, firm or corporation engaged in any
business that competes with a material line of business of Holdings or its
Subsidiaries (subject to the following provisos, the “Business”) at any time;
provided that for periods after the Termination Date, “material line of
business” will be determined as of the Termination Date; (ii) Executive shall
not engage in the Business on Executive’s own account; (iii) Executive shall not
invest in any such Business, directly or indirectly, as an individual, partner,
shareholder, principal, member, trustee or similar capacity and (iv) Executive
shall not solicit or assist in soliciting in competition with Company in the
Business, the business of any then current or prospective client or former
customer with whom Executive (or his direct reports) had personal contact or
dealings on behalf of the Company; provided, however, that nothing contained in
this Section 1(b) shall be deemed to prohibit (i) Executive’s involvement in any
capacity in any health plan, health insurance business or health care financing
business, (ii) Executive from acquiring, solely as an investment, up to five
percent (5%) of the outstanding shares of capital stock of any public
corporation or (iii) Executive’s passive investments in existence as of the date
hereof.



--------------------------------------------------------------------------------

A-2

 

(c) During the period of Executive’s employment other than in connection with
Executive’s performance of services under the Employment Agreement (or, if
applicable, the Services Agreement attached thereto) and, following termination
of such employment for any reason, for 24 months following the date of such
termination, Executive shall not, directly or indirectly:

(i) solicit or encourage any manager or executive of the Company to leave the
employment or engagement of the Company; or

(ii) hire any manager or executive of the Company who was employed by the
Company as of the date of Executive’s termination of employment with the Company
or who left the employment of the Company coincident with, or within one year
prior to, the termination of Executive’s employment with the Company.

provided, however, that the foregoing clause (i) shall not preclude Executive
from (A) making good faith generalized solicitations for employees through
advertisements or search firms and hiring any persons through such solicitations
if Executive was not aware of such person’s prior employment with the Company;
provided, that Executive does not encourage or advise such firm to approach any
such employee and such searches are not targeted or focused on the Company’s
employees, or (B) responding to or hiring any employee of the Company who
contacts Executive at his or her own initiative without any prior direct or
indirect encouragement or solicitation from Executive if Executive was not aware
of such person’s prior employment with the Company.

(d) If Executive commits a breach, or threatens to commit a breach, of any of
the provisions of Section 1 hereof, the Company shall have the following rights
and remedies:

(i) the right and remedy to have the provisions of this Appendix specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company; and

(ii) the right and remedy to require Executive to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by Executive as the
result of any transactions constituting a breach of any of the provisions of
this Section 1, and Executive hereby agrees to account for and pay over such
Benefits to the Company.

Each of the rights and remedies enumerated above shall be independent of the
other, and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.

(e) If any of the covenants contained in Section 1 or any part thereof,
hereafter are construed to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants, which shall be given full
effect, without regard to the invalid portions.

(f) If any of the covenants contained in Section 1, or any part thereof, are
held to be unenforceable because of the duration of such provision or the area
covered thereby, the

 

2



--------------------------------------------------------------------------------

A-3

 

parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and, in its reduced form, said
provision shall then be enforceable.

(g) The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Section 1 upon the courts of any state within the
geographical scope of such covenants. In the event that the courts of any one or
more of such states shall hold such covenants wholly unenforceable by reason of
the breadth of such covenants or otherwise, it is the intention of the parties
hereto that such determination not bar or in any way affect the Company’s right
to the relief provided above in the courts of any other states within the
geographical scope of such covenants as to breaches of such covenants in such
other respective jurisdictions, the above covenants as they relate to each state
being for this purpose severable into diverse and independent covenants.

(h) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Appendix A
is an unenforceable restriction against Executive, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(i) The period of time during which the provisions of this Appendix shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

3